Name: Commission Regulation (EC) NoÃ 929/2006 of 22 June 2006 determining the extent to which applications lodged in June 2006 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) NoÃ 593/2004 and (EC) NoÃ 1251/96 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  animal product
 Date Published: nan

 23.6.2006 EN Official Journal of the European Union L 170/17 COMMISSION REGULATION (EC) No 929/2006 of 22 June 2006 determining the extent to which applications lodged in June 2006 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 593/2004 of 30 March 2004 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin (1), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/96 of 28 June 1996 opening and providing for the administration of tariff quotas in the poultrymeat sector and albumin (2), and in particular Article 5(5) thereof, Whereas: The applications for import licences lodged for the period from 1 July to 30 September 2006 are, in the case of certain products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 July to 30 September 2006 submitted pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 shall be met as referred to in the Annex to this Regulation. 2. Applications for import licences for the period 1 October to 31 December 2006, may be lodged pursuant to Regulations (EC) No 593/2004 and (EC) No 1251/96 for the total quantity as referred to in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 94, 31.3.2004, p. 10. (2) OJ L 161, 29.6.1996, p. 136. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). ANNEX Group No Percentage of acceptance of import licences submitted for the period of 1 July to 30 September 2006 Total quantity available for the period of 1 October to 31 December 2006 (t) E1  67 500,000 E2 42,686820 1 750,000 E3 100,0 5 593,513 P1 63,681183 1 550,000 P2 100,0 1 970,750 P3 1,488031 175,000 P4 11,125945 250,000  : No application for a licence has been sent to the Commission.